Missouri Court of Appeals
                                    Southern District
                                            en banc

                                   Filed October 15, 2014

IN RE: JERRELL BROOKS,                         )
                                               )
       Petitioner,                             )
                                               )
vs.                                            )       No. SD33306
                                               )
MICHAEL BOWERSOX, Warden,                      )
South Central Correctional Center,             )
                                               )
       Respondent.                             )

                                      consolidated with

IN RE: AARON ROBINSON,                         )
                                               )
       Petitioner,                             )
                                               )
vs.                                            )       No. SD33155
                                               )
IAN WALLACE, Warden,                           )
Southeast Correctional Center,                 )
                                               )
       Respondent.                             )

  ORIGINAL PROCEEDING ON PETITIONS FOR WRITS OF HABEAS CORPUS

(Before Francis, C.J., Rahmeyer, J., Bates, J., Lynch, J., Burrell, J., Sheffield, J., and
Richter, Special Judge)

WRITS DENIED

       PER CURIAM. Petitioner Jerrell Brooks and petitioner Aaron Robinson were

sentenced to life without parole for murders committed when they were seventeen years
old. Both petitioned this Court for writs of habeas corpus claiming that Miller v.

Alabama, ___ U.S. ___, 132 S.Ct. 2455, 2469 (2012), applies retroactively and they must

be resentenced with consideration of mitigating facts and circumstances. Because of the

similarity of their claims, the cases were consolidated for purposes of oral argument and

are hereby consolidated for purposes of opinion. We determine that petitioners’ initial

sentencings cannot be disturbed because their claims are procedurally barred, and

accordingly their petitions are denied.

                                Factual and Procedural Background

           A jury found Brooks guilty of first-degree murder occurring on September 21,

2002, under an accomplice theory, see section 565.020.1 Brooks was a member of a

group of four men that decided to kill Curtis Crothers. This group arrived at the home

where Crothers was staying and Brooks stood guard by the door while all occupants of

the home were killed. Brooks was seventeen years old at the time of the murders. The

trial court sentenced Brooks to life without parole. His conviction was affirmed on direct

appeal. State v. Brooks, 205 S.W.3d 281 (Mo.App. 2006). His Rule 29.152 motion for

post-conviction relief was denied on June 25, 2009, and that decision was affirmed.

Brooks v. State, 333 S.W.3d 533 (Mo.App. 2011).




1
 Brooks does not contend that his status as an accomplice prevents him from being sentenced to life
without parole. See Miller v. Alabama, 132 S.Ct. at 2477 (“[T]he question remains open whether the
Eighth Amendment prohibits the imposition of life without parole upon a juvenile in [accomplice]
circumstances.”) (Breyer, J., concurring). Therefore we assume that both petitioners remain eligible for life
without parole because “Miller does not hold that a juvenile never can receive this sentence for first-degree
murder. It holds only that life without parole may not be imposed unless the sentencer is given an
opportunity to consider the individual facts and circumstances that might make such a sentence unjust or
disproportionate.” State v. Hart, 404 S.W.3d 232, 234-35 (Mo. banc 2013).
2
    Rule references are to Missouri Court Rules (2014).



                                                      2
       A jury found Robinson guilty of first-degree murder, see section 565.020,

occurring on December 16, 2006. Robinson was involved in a fist fight with Karado

Peebles. The fighting escalated, Robinson shot Peebles five times, and Peebles died.

Robinson was also seventeen at the time this murder was committed and sentenced to life

without parole. His conviction was affirmed on direct appeal. State v. Robinson, 330

S.W.3d 867 (Mo.App. 2011). Robinson filed a Rule 29.15 motion for post-conviction

relief that remains pending, but the time for filing an amended motion has expired.

       Both petitioners were found guilty of first-degree murder under section 565.020,

which provides:

                1. A person commits the crime of murder in the first degree if he
       knowingly causes the death of another person after deliberation upon the
       matter.
                2. Murder in the first degree is a class A felony, and the
       punishment shall be either death or imprisonment for life without
       eligibility for probation or parole, or release except by act of the
       governor; except that, if a person has not reached his sixteenth birthday at
       the time of the commission of the crime, the punishment shall be
       imprisonment for life without eligibility for probation or parole, or release
       except by act of the governor.

Section 565.020 (emphasis added). This statute makes it clear that a seventeen-year-old

offender must be sentenced to “either death or imprisonment for life without eligibility

for probation or parole[.]” Section 565.020.2. In 2005, after Brooks’ conviction but

before Robinson’s conviction, the United States Supreme Court held that a seventeen-

year-old cannot be sentenced to death because the Eighth Amendment prohibits the death

penalty for defendants who commit first-degree murder at age seventeen years or

younger. See Roper v. Simmons, 543 U.S. 551 (2005). Accordingly, life without parole

became the only statutorily authorized punishment under section 565.020 when a juvenile

commits first-degree murder. Both petitioners were sentenced to life without parole;



                                            3
Brooks because the sentencing judge chose that rather than death3 and Robinson because

it was the only sentence available.

         In 2012, the Supreme Court of the United States held that the Eighth Amendment

to the United States Constitution prevented a juvenile from being sentenced to life

without parole without consideration of the mitigating facts and circumstances that might

make that sentence unjust. Miller v. Alabama, ___ U.S. ___, 132 S.Ct. 2455, 2469

(2012). Therefore, a sentencing scheme that provides only death or life without parole

violates the Eighth Amendment because it does not permit consideration of the mitigating

factors of youth or the nature of their crimes. Both petitioners argue that Miller applies

retroactively such that their cases must be remanded for resentencing that considers these

mitigating factors in the same manner as done in State v. Hart, 404 S.W.3d 232 (Mo.

banc 2013). The Supreme Court of Missouri applied Miller in Hart, a case on direct

appeal, because the State conceded that Miller was applicable. Hart, 404 S.W.3d at 235

n.3. In contrast, the State alleges in these cases that the petitioners are procedurally

barred from arguing that their sentences are unconstitutional because the argument was

not made on direct appeal or in their motions for post-conviction relief.

                                                Discussion

         “Any person restrained of liberty within this state may petition for a writ of

habeas corpus to inquire into the cause of such restraint.” Rule 91.01(b). A petition for

habeas corpus relief is limited to determining the facial validity of confinement. State ex

rel. Nixon v. Jaynes, 73 S.W.3d 623, 624 (Mo. banc 2002). A writ of habeas corpus may


3
 The sentencing judge chose life without parole apparently because “the evidence in this case had
[petitioner], at worse [sic], in the role of assisting the murders by way of being a lookout as opposed to
carrying through on the actual circumstances of the killings.”



                                                      4
not be utilized to raise a procedurally-barred claim, that is, a claim that could have been

raised, but was not, on direct appeal or in a post-conviction proceeding. Clay v. Dormire,

37 S.W.3d 214, 217 (Mo. banc 2000) (citing State ex rel. Simmons v. White, 866 S.W.2d

443, 446 (Mo. banc 1993)). However, a petitioner may be entitled to relief on a claim not

raised in a post-conviction motion if the petitioner can assert (1) a claim of actual

innocence, (2) a sentencing defect,4 or (3) procedural default caused by something

external to the defense and prejudice from the underlying error that worked to the

petitioner’s actual and substantial disadvantage. State ex rel. Koster v. Koffman, 290

S.W.3d 126, 128-29 (Mo.App. 2009) (citing Brown v. State, 66 S.W.3d 721, 731 (Mo.

banc 2002)).

                                            Actual Innocence5

         In order to avoid the effects of procedural default, “the petitioner must show that

it is more likely than not that ‘no reasonable juror would have found the defendant guilty’

beyond a reasonable doubt” or “evidence of innocence coupled with constitutional error

at trial.” State ex rel. Nixon v. Jaynes, 63 S.W.3d 210, 216 (Mo. banc 2001) (citing

Schlup v. Delo, 513 U.S. 298 (1995)). The petitioners contend that under federal law, a

challenge to a habeas petitioner’s sentence falls within this exception where a “condition

of eligibility [for the sentence] had not been met,” quoting Sawyer v. Whitley, 505 U.S.


4
 The parties refer to this exception as a “jurisdictional defect.” The term “jurisdiction” is used correctly
only in reference to a court’s subject matter or personal jurisdiction. State ex rel. Zinna v. Steele, 301
S.W.3d 510, 517 (Mo. banc 2010). However, it is settled that the imposition of a sentence beyond that
permitted by the applicable statute or rule may be raised by way of a writ of habeas corpus. Id.
5
  Petitioners refer to this as the “manifest injustice” exception. This exception has also been characterized
as the “miscarriage of justice” exception, Ferguson v. State, 325 S.W.3d 400, 409 (Mo.App. 2010), and a
“gateway claim of innocence[,]” State ex rel. Koster v. McElwain, 340 S.W.3d 221, 228 (Mo.App. 2011).
For clarity, we refer to this as the actual innocence standard, not to assert that petitioners would be actually
innocent if the exception was met, but rather to best characterize that a habeas challenge appropriately falls
within the “actual innocence” exception when a claim of actual innocence is raised.



                                                       5
333, 345 (1992). Based on Sawyer, the petitioners would contend that the exception is

met in this case because the condition of adulthood has not been met in order for the

petitioners to be sentenced to mandatory life without parole.

       What Sawyer actually held was that a criminal defendant may be “actually

innocent of death” where the petitioner can show by clear and convincing evidence that

but for constitutional error at his sentencing hearing, no reasonable juror would have

found him eligible for the death penalty under the applicable state law. Sawyer, 505 U.S.

at 336. The Sawyer Court expressly stated that it rejected the “petitioner’s submission

that the showing should extend beyond these elements of the capital sentence to the

existence of additional mitigating evidence” because to do so would lower the actual

innocence standard to that used in the cause-and-prejudice standard. Id. at 345. See also

Schlup, 513 U.S. at 322 (“Explicitly tying the miscarriage of justice exception to

innocence thus accommodates both the systemic interests in finality, comity, and

conservation of judicial resources, and the overriding individual interest in doing justice

in the ‘extraordinary case.’”) and Clay, 37 S.W.3d at 218 (“manifest injustice under the

‘actual innocence’ standard applies only to the issue of guilt or innocence and is of no

avail to claims of error committed during the sentencing process.”). Therefore, Sawyer is

inapplicable outside the context of a death sentence. Because neither petitioner contests

the validity of their finding of guilt and neither was sentenced to death, this exception is

not met.

                                     Sentencing Defect

       Relief by means of a petition for habeas corpus is available where the petitioner

can show that the court imposed a sentence in excess of that authorized by law. Clay, 37




                                              6
S.W.3d at 218. When a punishment is reduced or lessened after the time of commission

of an offense and while a prosecution is “pending,” the accused is entitled to the

advantage of the less severe punishment or sentence. Merriweather v. Grandison, 904

S.W.2d 485, 486 (Mo.App. 1995). Where a case is no longer pending, the accused is

entitled to the lesser sentence only where the sentencing defect is patent. Thomas v.

Dormire, 923 S.W.2d 533, 533-35 (Mo.App. 1996).

       Here, petitioners argue that discretionary life without parole based upon

consideration of mitigating circumstances is a lesser sentence than mandatory life without

parole and thus their mandatory sentences of life without parole were beyond the

authority of the sentencing court. Assuming without deciding this is correct, this

sentencing defect, nevertheless, must be patent upon the face of the record because Miller

was decided after petitioners’ cases were no longer pending. A sentencing defect has

been held to be patent where the reviewing court need only look to the judgment and the

statute to determine that the court lacked authority. Thomas v. Kemna, 55 S.W.3d 487,

490 (Mo.App. 2001). In contrast, a defect has been held not to be patent where the

statutory authority was not authorized simply by court interpretation. Thomas, 923

S.W.2d at 533-35. Here, petitioners’ claims are most similar to Thomas, in that their

claims exist solely by subsequent court interpretation of the Eighth Amendment. No

sentencing defect can be shown simply by reviewing the judgment and the statute

because the petitioners remain eligible for life without parole. Hart, 404 S.W.3d at 234-

35. Thus, any alleged sentencing defect is not patent on the face of the record.

                                   Cause and Prejudice

       [T]he petitioner can avoid the procedural default by showing cause for the
       failure to timely raise the claim at an earlier juncture and prejudice



                                             7
        resulting from the error that forms the basis of the claim. The cause of
        procedural default must ordinarily turn on whether the prisoner can show
        that some objective factor external to the defense impeded counsel’s
        efforts to comply with the State’s procedural rule. To establish prejudice,
        the petitioner must show that the error he asserts worked to his actual and
        substantial disadvantage, infecting his entire trial with error of
        constitutional dimensions.

Brown v. State, 66 S.W.3d 721, 726 (Mo. banc 2002) (internal citations and quotations

omitted). “[T]he mere fact that counsel failed to recognize the factual or legal basis for a

claim, or failed to raise the claim despite recognizing it, does not constitute cause for a

procedural default.” Murray v. Carrier, 477 U.S. 478, 486 (1986). In order to constitute

“cause,” the omitted constitutional claim must be “so novel that its legal basis is not

reasonably available to counsel.” Reed v. Ross, 468 U.S. 1, 16 (1984).

        Here, petitioners contend that “cause” exists because their claims are “novel”

under Ross in that there was no basis to argue for resentencing concerning the mitigating

factors of youth before Miller. “Novel” is given a very limited definition in Ross. When

the “Court has articulated a constitutional principle that had not been previously

recognized but which is held to have retroactive application,” that claim will only be so

novel such that there is cause for failing to raise the issue: (1) when the Court explicitly

overrules its own precedent; (2) when the decision overturns a longstanding and

widespread practice to which the Court has not spoken, but which a near-unanimous body

of lower court authority has expressly approved; and (3) when a decision disapproves a

practice the Court arguably had sanctioned in prior cases. Ross, 468 U.S. at 17.

        First, petitioners use of Ross fails because the Supreme Court has not yet held that

Miller has retroactive application.6 Second, none of the three circumstances set forth in


6
  The petitioners contend that Miller decided the question of its own retroactivity because Jackson, which
is Miller’s companion case, was before the Supreme Court on habeas review. This assertion is flawed for


                                                     8
Ross apply here. Miller did not overrule prior United States Supreme Court precedent.

The Supreme Court expressly stated that the Miller “decision flows straightforwardly

from our precedents: specifically, the principle of Roper, Graham,[7] and our

individualized sentencing cases that youth matters for purposes of meting out the law’s

most serious punishments.” Miller, 132 S.Ct. at 2471. Therefore, the first circumstance

does not apply.

         Regarding the second circumstance, petitioners state, without citation to any

authority, that the “majority of courts addressing this issue had rejected it.” Although

Ross does characterize the second circumstance as occurring when a near-unanimous

body of lower court authority had approved the now unconstitutional practice, the

caselaw that Ross relied on makes it clear that whether there is a clear break from the past

is a function of how widespread the practice in general is. Meaning, statutory authority is

relevant as well. The three circumstances set forth in Ross were originally articulated in

United States v. Johnson, 457 U.S. 537, 554 (1982). In Johnson, the Court

contemplated the retroactivity of a prior case, Payton v. New York, 445 U.S. 573, 599

(1980). The Court found that there was no clear break from the past in Payton because

only twenty-four states had found the practice to be constitutional. Johnson, 457 U.S. at

554. Of the jurisdictions in Payton where the practice was not accepted, four states had

two reasons. First, Miller is silent as to retroactivity and “a new rule is not ‘made retroactive to cases on
collateral review’ unless the Supreme Court holds it to be retroactive.” Tyler v. Cain, 533 U.S. 656, 663
(2001). Second, because it is not addressed in any manner in Miller, it appears that the State of Arkansas
did not assert that Jackson was procedurally barred from raising his claim. The State of Arkansas likely
chose not to pursue such an argument because the applicable state law would not merit the claim. Indeed,
in Arkansas, a void or illegal sentence, as defined by Arkansas state law, is subject to challenge at any time.
Thomas v. State, 79 S.W.3d 347, 354 (Ark. 2002). See also Hobbs v. Gordon, 434 S.W.3d 364, 369 (Ark.
2014) (holding that, based on Thomas, a Miller claim is cognizable in habeas even where it was not raised
on direct appeal or in a motion for post-conviction relief).
7
 Graham v. Florida, 560 U.S. 48 (2010) (holding that a sentence of life imprisonment without parole for a
non-homicide juvenile offender violates the Eighth Amendment).



                                                      9
prohibited the practice by statute. Payton, 445 U.S. at 599. Similarly, the Miller court

noted that only twenty-nine jurisdictions made life without parole mandatory for

juveniles who commit first-degree murder. Miller, 132 S.Ct. at 2473. This is not the

kind of near-unanimity necessary in order for the petitioners to show that there was no

reasonable basis for them to challenge their sentences. Therefore, the second

circumstance does not apply.

        Finally, mandatory life without parole has not been sanctioned by the Supreme

Court of the United States in the past.8 As stated above, the Miller decision was a direct

result of prior Supreme Court precedent regarding the procedural rules for sentencing

juveniles. Therefore, the third circumstance does not apply. Because the petitioners meet

no exception to the procedural bar, their sentences cannot be disturbed.

                                                Decision

        Petitioners’ petitions seeking writs of habeas corpus are denied.




8
  Petitioners contend that their claim is novel because Missouri had previously found this sentencing
scheme to be constitutional in State v. Andrews, 329 S.W.3d 369, 377 (Mo. banc 2010). The standard set
forth in Ross is a function of precedent as determined by the Supreme Court of the United States, not the
Supreme Court of Missouri, because the Supreme Court of the United States is the highest authority on
matters of federal law. See Oregon v. Hass, 420 U.S. 714, 719 (1975).


                                                    10